DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 10 and 16, the claims recite another “a motor” and the disclosure does not have basis for two separate motor structures. For examination purposes, the second “a motor” will be interpreted as being the same motor, i.e. “the motor”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redlinger et al. (U.S. Publication No. 20090266544) in view of Schaaf et al. (U.S. Publication No. 20130319764).
In regards to claim 1, Redlinger teaches a method of drilling a lateral wellbore (36) by sidetracking from an existing, cased wellbore (14; fig. 4A), comprising the steps of: connecting a bottom hole assembly (BHA) (100; Fig. 1) to a drill string (15; pp[0040]), the bottom hole assembly comprising: 
a motor (48; Fig. 2A, pp[0045]) coupled with the drill string (15), the motor comprising a power section (58) and output section (54), wherein the motor is adapted to allow locking of (“a mud motor for use in a wellbore includes: a stator; a rotor, the stator and rotor operable to rotate the rotor in response to fluid pumped between the rotor and the stator; and a lock. The lock is operable to: rotationally couple the rotor to the stator in a locked position”; Abstract) and unlocking the motor to allow for rotation (“the lock is operable to…receive an instruction signal from the surface, release the rotor in an unlocked position, and actuate from the locked position to the unlocked position in response to receiving the instruction signal.”; Abstract); 
a cutting head (22) coupled with the output section (54) of the motor (48; Fig. 4A,B);
 one or more mills (26) for enlarging an opening formed (26 are spacer mill to further define the hole/ exit created by 22; pp[0042]) by the cutting head (22); and
 a whipstock assembly  (20) releasably connected (via shear screw 24) to the cutting head (22; pp[0042]); 
lowering the BHA (100) on the drill string into a previously cased wellbore (14; Fig. 1, 4A); 
once the BHA is at a depth for a planned window in a casing string in the wellbore, rotating the drill string with the motor locked, while the deviation of the axis of rotation of the output section is set at zero degrees, to orient the whipstock (the drill string 15 may rotate the whipstock 20 to orient it in the wellbore. The motor remains locked until the setting tool sets the anchor 38 is set; pp[0040], [0063], [0064]); 
anchoring the whipstock in the wellbore (The anchor 38 is set with the whipstock 20 in the proper orientation; pp[0063])
(The motor 48 exerts torque on the mill assembly, thereby shearing the screws 24 and the control line 205 and releasing the whipstock 20 from the BHA 100; pp[0064]). 
lowering the BHA toward the whipstock to cause the cutting head to deflect toward the casing string; rotating the cutting head to cut an opening in the casing string and to form a rat hole (The BHA 100 may then be lowered and the whipstock 20 may guide the rotating mills 22,26 (via the mud pump 48) into engagement with the casing 14. The mills 22, 26 may then form the window 36; pp[0064]).;
 rotating the at least one mill to enlarge the opening (The mill 26 may be operable to further define the hole created by the lead mill 22; pp[0042], Fig. 4B);
Redlinger is silent regarding wherein the BHA  is adapted for remotely changing while downhole a deviation of an axis of rotation of the output section of the motor with respect to a central axis of the drill string from a first angle for cutting and milling a window in a casing string to a second, non-zero-degree angle for directional drilling;  
 without raising the BHA to the surface, changing the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling. 
Schaaf, a drilling assembly for directional drilling, discloses wherein the BHA is adapted for remotely changing while downhole a deviation of an axis of rotation of the output section (shaft 150) of the motor (“Biasing mechanism 160 is configured as a mud motor…generally include a power section 105, a bearing section 120, an offset shaft, or bit shaft, 150…The offset shaft, 150 to be angularly displaced to permit directional orientation of a downhole assembly, such as a drill bit 500”; pp[0097], [0113]) with respect to a central axis (155) of the drill string  from a first angle for cutting and milling a window in a casing string to a second (off-set of shaft 150 is 0 degrees; Fig. 20, pp[0097]), non-zero-degree angle for directional drilling (shaft 150 is offset in order to permit directional drilling of a borehole; pp[0113], Fig. 22-32);  
 without raising the BHA to the surface, changing the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling (“The offset mechanism controller 250 may be operated to vary the offset angle, from the Earth's surface, without withdrawing housing 121 or the drill string, from the borehole and without removing axial load from the drill string”; pp[0125].  Offset mechanism 200 is utilized to bias offset shaft 150 to permit directional drilling of a borehole; Fig. 22-32, pp[0113].).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Redlinger with the offset mechanism of Schaaf in order to allow change in the direction of drilling without having to remove the BHA from the wellbore (pp[0080]).
In light of the modification made above, the combination of Redlinger and Schaaf teaches directionally drilling the wellbore with the motor unlocked and the axis of rotation of the output section of the motor in the second, non-zero-degree angle.  






 Redlinger further teaches the method comprising: orienting a cutting face of the cutting head  along a planned trajectory by rotating the drill string from the surface (if a drill pipe is used, the arrangement (which includes mill 22 (cutting head) containing the whipstock may be oriented by rotating the drill string; pp[0043]); and 
powering the motor with the motor unlocked to rotate the cutting assembly (the motor lock 200 can unlock the motor 48. The motor 48 is unlocked such that the BHA 100 may then be lowered and the whipstock 20 may guide the rotating mills 22, 26 into engagement with the casing 14 to begin direction drilling; Fig. 4A, B, pp[0064], [0065].).  

In regards to claim 4, the combination of Redlinger and Schaaf teaches the method of claim 1.
Redlinger further teaches wherein the motor is locked prior to lowering the BHA into the wellbore (The motor is locked while deploying BHA until it receives an instruction signal from the surface which releases the rotor in an unlocked position, and actuate from the locked position to the unlocked position; pp[0008], [0010]).  

In regards to claim 5, the combination of Redlinger and Schaaf teaches the method of claim 4.
Redlinger further teaches wherein the motor (48) is unlocked to begin direction drilling of the wellbore (motor 48 is unlocked such that the BHA 100 may then be lowered and the whipstock 20 may guide the rotating mills 22, 26 into engagement with the casing 14 to begin direction drilling; Fig. 4A, B, pp[0064], [0065]).  

In regards to claim 6, the combination of Redlinger and Schaaf teaches the method of claim 1.
Redlinger further teaches wherein during at least a portion of a period in which the cutting head (22) is cutting the opening or the at least one mill (26) is enlarging the opening the motor is locked (The bit 22 engages the casing first as it is ahead of the mill 26. Therefore, bit 22 will be cutting the casing 14 for a period until mill 26 (spacer mill, pp[0042]) reaches the casing to enlarge the window 36; Fig. 4A, B, pp[0064]), and the cutting head is rotated by rotating the drill string from the surface.  

In regards to claim 7, the combination of Redlinger and Schaaf teaches the method of claim 1.
Redlinger wherein the motor is unlocked (motor 48 is unlocked) and powered to rotate the cutting head to cut the opening (motor 48 may then exert torque on the mill assembly and rotates mills 22, 26 into engagement with the casing 14; pp[0064], [0065], Fig.4B).  

In regards claim 8, the combination of Redlinger and Schaaf the method of claim 1. 
Redlinger further teaches wherein the motor is locked against rotation during milling and the cutting head is rotated by rotating the drill string (The motor 48 may remain locked if and until the primary motor fails. The cutting head 22 is rotated via the primary drilling motor in the drill string; pp[0065]).  

In regards to claim 9, the combination of Redlinger and Shaaf teaches the method of claim 1.
Schaaf further discloses wherein the BHA comprises a means for changing the deviation of the axis of rotation of the output section of the motor to the second, non-zero angle for directional drilling (the axis of rotation of shaft 150 can be deviated to permit directional orientation of a downhole assembly, such as a drill bit 500 (FIG. 70), to directionally drill a borehole; pp[0079], [0097], Fig. 22-32).  

In regards to claim 10, the combination of Redlinger and Shaaf teaches the method of claim 1.
 Schaaf further discloses wherein the BHA (160)  comprises at least one of an adjustable sub (portion 121 comprising 76’, 201, 201' and 221, 221'; Fig. 68) coupling the motor (100) to the drill string (the drill string remains coupled to the housing 121;pp[0127]) and the motor (100) with an adjustable lower housing (125), the adjustable sub being configured to change downhole the deviation of the output section of the motor from the first angle to the second, non-zero-degree angle, and the adjustable lower housing being configured to change downhole the deviation of the output section of the motor from the first angle to the second, non-zero-degree angle (“An offset mechanism controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly, such as a drill bit (not shown) attached to the offset shaft.”; pp[0106]).  

In regards to claim 11, the combination of Redlinger and Shaaf teaches the method of claim 9.
Schaaf further discloses wherein changing the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling comprises pulling, pushing or rotating the drill string (“An offset mechanism controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly, such as a drill bit (not shown) attached to the offset shaft.”; pp[0106]) from the surface   (“The control of the offset mechanism controller 250 associated with the upper radial bearing assembly can be done through: surface control using relative pressure or changes in flow; surface control using changes in speed.”; pp[0108]). 

In regards to claim 12, the combination of Redlinger and Schaaf teaches the method of claim 9.
Schaaf further discloses wherein changing the deviation of the axis of rotation of the output section of the motor (mud motor 100) to the second, non-zero-degree angle for directional drilling comprises pumping drilling fluid down the drill string (The control of the offset mechanism controller 250 surface control using relative pressure or changes in flow (drilling fluid). “The controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly”; pp[0106], [0108]).

In regards to claim 13, the combination of Redlinger and Schaaf teaches the method of claim 9.
Redlinger teaches wherein changing the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling comprises actuating a setting tool in the BHA (“The anchor 38 may a bridge plug or packer and may be selectively expanded by operation of the setting tool 250.”; pp[0042]).  

In regards to claim 14, Redlinger teaches the method of claim 1 wherein at least one of the one or more mills (26) is coupled with the output section (54) of the motor (the mill 26 is coupled to the output section 56 via the motor 48 which exerts torque on the mill assembly and rotates mill 26 into engagement with the casing 14; pp[0064], [0065], Fig.4B)

In regards to claim 15, Redlinger teaches the method of claim 1, wherein at least one of the one or more mills (26) is coupled with the power section (54) of the motor (48) to rotate with the power section of the motor (the mill 26 is coupled to the output section 56 via the motor 48 which exerts torque on the mill assembly and rotates mill 26 into engagement with the casing 14; pp[0064], [0065], Fig.4B).

In regards to claim 16, Redlinger a bottom hole assembly (BHA) (100; Fig. 1) for sidetracking from an existing wellbore, the bottom hole assembly comprising: 
(48; Fig. 2A, pp[0045])  coupled with a drill string (15; pp[0040]), the motor comprising a power section (58) and a lockable output section adapted for unlocking downhole (“a mud motor for use in a wellbore includes: a stator; a rotor, the stator and rotor operable to rotate the rotor in response to fluid pumped between the rotor and the stator; and a lock. The lock is operable to: rotationally couple the rotor to the stator in a locked position”; Abstract);
a cutting head (22) coupled with the output section (54) of the motor (48; Fig. 4A,B);
one or more mills (26) for enlarging an opening formed (26 are spacer mill to further define the hole/ exit created by 22; pp[0042]) by the cutting head (22); and
 a whipstock assembly (20)  releasably coupled (via shear screw 24) to the cutting head (22; pp[0042]); 
cutting an opening for a window (the mills 22,26 may form the window 36; pp[0064]. Fig. 4B).
 Redlinger is silent regarding wherein the BHA  is adapted for selectively changing while downhole a deviation of an axis of rotation of the output section of the motor with respect to a central axis of the drill string from a first angle for cutting an opening for a window to a second, non-zero-degree angle for directional drilling; 
the BHA further comprising at least one of an adjustable sub coupling the motor to the drill string and a motor with an adjustable lower housing, the adjustable sub being configured to change downhole the deviation of the output section of the motor from the first angle to the second, non-zero degree angle, and the adjustable lower housing being configured to change downhole the deviation of the output section of the motor from zero degrees to a non-zero- degree angle.  
(160; Fig. 2) is adapted for selectively changing while downhole a deviation of an axis of rotation of the output section (150) of the motor (160; Fig. 2) with respect to a central axis (155) of the drill string from a first angle for cutting an opening for a window to a second, non-zero-degree angle for directional drilling (The offset shaft, 150 to be angularly displaced to permit directional orientation of a downhole assembly, such as a drill bit 500”; pp[0097], [0113], Fig. 20-32); 
the BHA (160) further comprising at least one of an adjustable sub (portion 121 comprising 76’, 201, 201' and 221, 221'; Fig. 68) coupling the motor (100) to the drill string (the drill string remains coupled to the housing 121;pp[0127]) and a motor (100) with an adjustable lower housing (125), the adjustable sub being configured to change downhole the deviation of the output section of the motor from the first angle to the second, non-zero degree angle, and the adjustable lower housing being configured to change downhole the deviation of the output section (150) of the motor from zero degrees (Fig. 20) to a non-zero-degree angle (“An offset mechanism controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly, such as a drill bit (not shown) attached to the offset shaft.”; pp[0106], Fig. 22-32).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Redlinger with the offset mechanism of Schaaf in order to allow change in the direction of drilling without having to remove the BHA from the wellbore (pp[0080]).


Schaaf further discloses wherein the BHA changes the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling in response to movement of the drill string to which it is attached, the movement comprising one or more of pulling, pushing or rotating the drill string (“An offset mechanism controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly, such as a drill bit (not shown) attached to the offset shaft.”; pp[0106]).  

In regards to claim 18, the combination of Redlinger and Schaaf teaches the bottom hole assembly of claim 16.
Schaaf further discloses wherein the BHA changes the deviation of the axis of rotation of the output section (150) of the motor (mud motor 100) to the second, non-zero-degree angle for directional drilling in response to drilling fluid being pumped through the BHA (The control of the offset mechanism controller 250 surface control using relative pressure or changes in flow (drilling fluid). “The controller 250 provides for relative, rotational displacement of the first and second cylinders 201, 201' and 221, 221' of the upper radial bearing assembly 135 in order to permit biasing mechanism 160 to bias the bit shaft 150 to be angularly displaced to permit orientation of a downhole assembly”; pp[0106], [0108]).  


Redlinger further teaches wherein the BHA changes the deviation of the axis of rotation of the output section of the motor to the second, non-zero-degree angle for directional drilling in response to actuation of a setting tool in the BHA (“The anchor 38 may a bridge plug or packer and may be selectively expanded by operation of the setting tool 250.”; pp[0042]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Redlinger et al. (U.S. Publication No. 20090266544) in view of Schaaf et al. (U.S. Publication No. 20130319764) and in further view of Ohmer (U.S. Patent No. 6488090).
 In regards to claim 3, the combination of Redlinger and Schaaf teaches the method of claim 1.
The combination of Redlinger and Schaaf does not explicitly teach wherein the deviation of the axis of rotation of the output section of the motor is set to the first angle prior to lowering the BHA into the wellbore.
Ohmer, drawn to a milling operation of a casing window, teaches wherein the deviation of the axis of rotation of the output section of the motor is set to the first angle prior to lowering the BHA into the wellbore (“a deflecting tool which is set within the well casing and a milling assembly having a substantially rigid milling shaft and a pilot mill having articulated rotary driven connection with the milling shaft and wherein the milling assembly and the deflection tool may be releasably interconnected during running operations to ensure single pass installation and desired initial relative positioning of both the deflecting tool and milling assembly before the casing window milling operation is initiated”; Col 4 lines 30-41, Col. 15 lines 64-67, Col. 16 line 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Redlinger and Schaaf such that the deviation of the axis of rotation of the output section of the motor is set to the first angle prior to lowering the BHA into the wellbore, as taught by Ohmer, in order to move more smoothly along the whipstock by matching the whipstock angle to the mill angle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676